Citation Nr: 0005976	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-00 38A	)	DATE
	)
)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated at 20 
percent disabling.

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to 
the veteran's service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1943 to April 1946, and again from February 1949 to 
February 1950.

In December 1994, the Department of Veteran's Affairs (VA) 
Regional Office (RO) denied the veteran's claims for 
entitlement to a rating in excess of 20 percent for his 
service-connected duodenal ulcer, and for service connection 
for a heart condition claimed as secondary to the veteran's 
service-connected post-traumatic stress disorder (PTSD).  The 
veteran timely appealed to the Board of Veterans' Appeals 
(Board).  The veteran testified before a hearing officer at 
the RO (RO hearing) on August 31, 1995.  The veteran 
submitted additional medical evidence during the pendency of 
his appeal.  In June 1999, the undersigned Member of the 
Board sought an independent medical expert opinion regarding 
the veteran's secondary service connection claim.  The Board 
received that report in December 1999.  The veteran's claims 
are now before the Board for resolution.    


FINDINGS OF FACT

1. The veteran's service-connected duodenal ulcer exhibits 
symptoms of heartburn,  
reflux, dysphagia, stomach pain and constipation.

2. The veteran has current disability from heart disease and 
hypertension which is 
proximately due to or the result of his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the veteran's 
service-connected duodenal ulcer is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including Code 
7305 (1999).

2. Service connection for a heart condition and hypertension, 
claimed as secondary 
to the veteran's service-connected PTSD, is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating for service-connected duodenal ulcer

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The Rating Schedule provides that a moderate duodenal ulcer, 
characterized by recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, will be rated 20 percent 
disabling.  The next higher schedular rating of 40 percent is 
only appropriate with competent medical evidence of 
moderately severe disability with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, Code 
7305 (1999).

In the present case, entitlement to service connection for 
duodenal ulcer disease was granted, based upon clinical 
findings noted shortly post-service in 1950, and a 20 percent 
rating was assigned, effective from the date of claim.  The 
rating was increased to 40 percent, based upon the reported 
contemporary symptoms, effective from February 1989.  The 
veteran's rating was then decreased to 20 percent disabling 
effective March 1993.  The veteran's 20 percent rating was 
continued at 20 percent following an October 1994 
examination, discussed below.  The latest clinical evidence 
of active duodenal ulcers dates from a VA examination 
conducted in December 1998.  Those clinical findings follow 
below as well.

In October 1994, the veteran underwent a VA stomach 
examination.  He reported a history of heart and 
gastrointestinal difficulties, and his history of a peptic 
ulcer condition was noted in service.  The veteran also 
reported his history of PTSD.  The veteran complained of 
chest discomfort and chronic epigastric burning and distress.  
Upon clinical examination, the veteran was found to be a 
well-developed, slightly anxious male in no acute distress.  
He exhibited stable vital signs.  His abdomen was benign, and 
there was no clubbing, cyanosis of edema of the abdomen.  The 
examiner diagnosed the veteran with peptic ulcer disease with 
chronic gastrointestinal symptoms, and noted that he took 
Zantac for this condition.

The veteran's testimony before a hearing officer on August 
31, 1995 focused mainly on his heart condition, and only 
mentioned symptoms of a nervous stomach briefly.

The veteran underwent a VA stomach and ulcer examination in 
November 1998 in order to assess the current symptoms of his 
service-connected disability..  He reported experiencing 
heartburn, reflux, and dysphagia.  The veteran complained of 
stomach pain, and reported that he had several past x-rays 
that indicated the presence of ulcers.  His appetite was 
fine, his weight was stable, and he indicated experiencing 
constipation.  He was 5 feet 7 inches tall and weighed 178 
pounds.  There was no reference to anemia.  The examiner 
diagnosed the veteran with chronic duodenal ulcer disease.

Based upon the evidence, as summarized above, the Board can 
find no factual basis for assigning a schedular disability 
rating higher than the current 20 percent for the service-
connected duodenal ulcer disease.  There is no evidence that 
the veteran's disability is moderately severe and manifested 
by anemia and weight loss or by recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  In fact, there is no reference to the 
veteran having anemia and his weight has been described as 
stable.  The above criteria must be met in order to satisfy 
the requirements for a 40 percent rating, the next higher 
rating available for his ulcer condition.  38 C.F.R. § 4.114, 
Code 7305 (1999).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation for the disability at issue.

Service connection for a heart disability, claimed as 
secondary to the veteran's service-connected PTSD

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310 (1999).

The veteran underwent another VA examination in October 1994.  
He complained of anginal or chest discomfort that was 
aggravated when he became angry or upset..  The examiner 
diagnosed the veteran with a history of chest pain, somewhat 
suggestive of angina, although not stress induced.  The 
examiner also diagnosed the veteran's history of 
hypertension.

The veteran underwent a VA PTSD examination in November 1998.  
His history of hypertension (HTN), coronary artery disease 
(CAD), his 1983 myocardial infarction, and his recurring 
chest pain were noted.  The veteran was diagnosed with 
chronic PTSD, dementia, HTN, CAD, chest pain, peptic ulcer 
disease, dizzy spells, vertigo, as well as social, 
occupational, and interpersonal psychological impairment.  

During the pendency of his appeal, the veteran submitted 
medical articles and treatises that addressed the correlation 
between PTSD and heart disabilities.  The RO considered this 
information, but continued to deny the veteran's secondary 
service connection claim.  As noted above, the Board obtained 
an independent expert medical opinion.  The medical expert 
reviewed the medical treatises and articles, as well as the 
veteran's medical history.  He concluded that "the possible 
contributory causative association of [the veteran's] PTSD 
and "Nervous" condition to his cardiovascular condition can 
be believed to be present." 

The Board has reviewed the entire record and finds that the 
evidence supports 
the proposition that the veteran's disability from his 
cardiovascular condition is the result of his service-
connected PTSD.  Accordingly, the Board concludes that 
service connection for a heart disability, claimed as 
secondary to 
the veteran's service-connected post-traumatic stress 
disorder, is warranted.


ORDER

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer disease is not established, and the appeal is denied.

Service connection for a heart disability, claimed as 
secondary to 
the veteran's service-connected post-traumatic stress 
disorder, is warranted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

